BROWN, J.
(1) It has been repeatedly ruled that on trial under an indictment charging the defendant with selling, keeping for sale, or otherwise disposing of prohibited liquors it is competent for the state to show more, than one sale.—Spigener v. State, 11 Ala. App. 296, 66 South. 896; Allison v. State, 1 Ala. App. 207, 55 South. 453.
(2) The fact that the state’s witnesses and others were engaged in a game of cards at or near the place of the alleged sale *35was not material to any issue in the case, and had no tendency to shed light on the defendant’s guilt or innocence. The case on trial was not for card playing, and the only possible influence such evidence could have had would have been to prejudice the jury against the defendant.—Rogers v. State, 12 Ala. App. 196, 67 South. 781.
(3) The remarks of the court to the jury in connection with the rulings on the evidence were proper. Their wholesome purpose was to confine their consideration to the case on trial.
(4) It did not appear on the face of the question propounded by the solicitor to the witness Coley, nor in the answer thereto, that the transaction, the subject of the conversation between defendant and Coley, was not so closely connected with the acts of the defendant under investigation as to make it material; and the objection to the question and motion first made to exclude the answer were properly overruled. On cross-examination, it was shown that the conversation was with reference to a transaction occurring in Marshall county five years previous to the alleged offense for which defendant was on trial. This conversation clearly had no connection with the acts under investigation, and shed no light thereon. This testimony was irrelevant and immaterial to any issue in the case, and the court erred in overruling the defendant’s motion to exclude.
For this error, the judgment is reversed, and the cause remanded.
Reversed and remanded.